         Case 2:20-mj-00416-DBP Document 14 Filed 06/11/20 Page 1 of 2



SCOTT KEITH WILSON, Federal Public Defender (#7347)
WOJCIECH NITECKI, Assistant Federal Public Defender (#12187)
KRISTEN R. ANGELOS, Assistant Federal Public Defender (#8314)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                                 MOTION FOR REVIEW
                                                           OF MAGISTRATE’S ORDER
   Plaintiff,                                                  OF DETENTION

  v.

  JACKSON STUART TAMOWSKI                                     Case No. 2:20-mj-416-DBP
  PATTON,

   Defendant.



       Jackson Stuart Tamowski Patton, pursuant to 18 U.S.C. 3145(b) and Local Rule of

Criminal Procedure 57-16, hereby appeals the order of detention entered by Magistrate Judge

Dustin B. Pead on June 11, 2020, detaining Mr. Patton until his trial.

       Pursuant to 18 U.S.C. § 3145(b), [i]f a person is ordered detained by a magistrate judge,

the person may file with the court having original jurisdiction over the offense, a motion or

revocation or amendment of the order. 18 U.S.C. § 3145(b). A defendant’s motion for review of

a detention order “shall be determined promptly.” Id. The standard of review over such

detention orders is de novo. See United States v. Kelsey, 82 Fed. Appx. 652, 653 (10th Cir. 2003)

(discussing the district court de novo redetermination of the issue of detention after magistrate
          Case 2:20-mj-00416-DBP Document 14 Filed 06/11/20 Page 2 of 2



judge’s denial of defendant’s release on bail); United States v. Gonzales, 149 F.3d 1192 (Table),

1998 WL 321218, at *1 (10th Cir. 1998) (referring to the district court de novo review of a

magistrate judge’s detention order).

       With this in mind, Mr. Patton requests that this Court set this case for a hearing on his

motion.

       DATED this 11th day of June, 2020.

                                                     /s/ Wojciech Nitecki
                                                     WOJCIECH NITECKI
                                                     Assistant Federal Public Defender


                                                     /s/ Kristen R. Angelos
                                                     KRISTEN R. ANGELOS
                                                     Assistant Federal Public Defender




                                                 2
